983 F.2d 1059
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff-Appellant,v.Fred W. GREENE;  John E. Lightfoot;  Edward L. Vasser;  DrewThompson;  Eugene Johnson;  Julie Bonds;  Louis B. Cei,Doctor; Copeland, Nurse;  Robert M. Landon, Director;  TerryC. Richtmyer; Ed Foley;  C. A. Neff;  Lieutenant Gochenour;Sergeant Frazier; Corporal White;  C/O Blackwell;  RobertSpann;  T. J. Towberman; E. Joe Waters;  Patrick Gurney;James Sisk;  J. P. Mitchell; Sherman L. Townley;  W. A.Crenshaw;  Herbert Bryant;  Dave K. Smith;  J. R. Killeen;Dorothy Farrar;  L. Icenhour;  Corporal Smith;  P. C.Burwell;  H. Coles;  Larry Hawkins;  Dr. Gulmatico;  J. J.Hayes; Corporal Robertson;  Hanks, Correctional Officer,Defendants-Appellees.
No. 92-6904.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 30, 1992Decided:  December 31, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-84-208-R, CA-84-239, CA-84-546)
Jack Ray Vigue, Appellant Pro Se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
Affirmed.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Jack Vigue, a Virginia inmate, appeals the magistrate judge's order denying his motions to enforce a settlement agreement in Vigue's 42 U.S.C. § 1983 (1988) action.*  Our review of the record discloses that the magistrate judge did not abuse his discretion and this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Vigue v. Greene, Nos.  CA-84-208-R, CA-84-239, CA-84546 (E.D. Va.  Aug. 14, 1992).  However, we modify the magistrate judge's order to dismiss without prejudice those claims the magistrate judge refused to review and identified as allegations of retaliatory transfers, placement of false information in plaintiff's files, failure to investigate, and failure to protect.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 The magistrate judge exercised jurisdiction pursuant to 28 U.S.C.A. § 636(c)(1) (West Supp. 1992)